DETAILED ACTION
This action is responsive to the Amendments and Remarks received 07/20/2022 in which claims 2–7 are cancelled, claims 1, 13, and 14 are amended, and no claims are added as new claims.
Response to Arguments
On pages 6–7 of the Remarks, Applicant contends the combination of Bross and Pfaff is deficient for failing to teach or suggest the claimed mapping of MIP mode to intra prediction modes because Bross and Pfaff use tables.  A table is just an abstraction of a mapping.  Rhetorically, how else can one describe a mapping between two entities without using a table?  Because a mapping and a table are the same thing, the prior art’s tables are Applicant’s claimed mapping.  Furthermore, the claim does not say “without a table,” so Applicant’s argument is drawn to a feature not claimed.  But remember, there is no mapping without a table providing the map, so even if the claim were amended to say “without a table,” the amendment would not overcome the rejection.  Accordingly, Examiner is not persuaded of error.
On pages 6–7 of the Remarks, Applicant contends the combination of Bross and Pfaff is deficient because Pfaff discloses mapping of MIP mode to angular mode rather than planar mode.  First, such an argument attacks the references individually rather than what the combination teaches.  As the rejection infra explains, Bross teaches MIP modes mapped to planar modes.  Therefore, any failing of Pfaff regarding this feature does not address Bross’s teachings and therefore is not dispositive.  Second, such an argument overlooks that Pfaff teaches using angular mode 0 (zero), which is the planar mode.  Therefore, the argument is not persuasive of error.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8–15 are rejected under 35 U.S.C. 103 as being unpatentable over Bross et al., “Versatile Video Coding (Draft 5), Doc. JVET-N1001, Geneva, March 2019 (herein “Bross”) and Pfaff et al., “CE3: Affine linear weighted intra prediction (CE3-4.1, CE3- 4.2),” Doc. JVET-N0217, Geneva, March 2019 (herein “Pfaff”).
Regarding claim 1, the combination of Bross and Pfaff teaches or suggests an image decoding method performed by an image decoding apparatus, the image decoding method comprising:  determining an MPM(most probable mode) candidate of a current block based on a prediction mode of a neighboring block located around the current block (Bross, Section 7.4.8.5:  teaches the intra MIP MPM syntax elements can indicate that the MIP mode can be inferred from a neighboring intra-predicted coding unit that neighbors the current block; Bross, Section 8.4.2:  explains that neighboring blocks form candidates A and B; Bross, Section 8.4.2:  teaches, without loss of generality, candMipModeList[ 0 ] = candMipModeA, which means a candidate MIP mode list is created that has entered into the list candidate MIP mode A, which is a prediction mode of a neighboring block); generating an MPM list of the current block based on the MPM candidate (Bross, Section 8.4.2:  teaches an MPM list generated from MPM candidates); and determining an MPM candidate identified by an intra prediction mode indicator among a plurality of MPM candidates included in the MPM list to be a prediction mode of the current block (Bross, Section 8.4.2:  teaches the intra prediction mode for luminance IntraPredModeY is determined by an index value identifying which MPM candidate is selected from the MPM list), wherein the MPM candidate determined based on the prediction mode of the neighboring block is determined to be a planar mode (Pfaff, Section 1.9:  explains that in some scenarios the MIP mode representing the above candidate is set to -1, which indicates an invalid mode candidate, which is later replaced in a subsequent step with a predetermined (default) intra prediction mode; see also Bross, Section 8.4.2:  teaching a scenario in which the size between the current block and neighboring block are different such that “candMipModeX is set equal to −1”; Bross, Section 8.4.2:  teaches other scenarios, initiating the teaching by stating, “If one or more of the following conditions are true, candMipModeX is set equal to −1.”; Bross, Table 8-3:  teaches intra planar mode is mode 0; Bross, Table 8-4:  teaches several MIP modes map to mode 0, i.e. planar mode), based on the prediction mode of the current block being a non-matrix based intra prediction mode and the prediction mode of the neighboring block being a matrix based intra prediction mode (Examiner notes:  The above citations to the prior art are all in reference to the MIP mode, which is also known as ALWIP or MWIP, among others according to at least Applicant’s provisional filing; Pfaff, Section 1.10:  teaches that when the current block is a conventional intra mode (i.e. not MIP), but the neighboring luma block uses MIP mode, then a predetermined (i.e. according to the table) conventional intra prediction mode is used; Pfaff, Section 1.10:  “For the luma MPM-list derivation, whenever a neighboring luma block is encountered which uses [MIP mode], this block is treated as if it was using the conventional intra-prediction mode….”; Bross, Section 8.4.3 and Table 8-4:  teach the table and look up process to find a predetermined conventional intra mode for the current block according to the neighboring block’s MIP mode).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Bross, with those of Pfaff, because both references are drawn to the same field of endeavor, because Bross is simply combining Pfaff’s MIP mode proposal into the already existing VVC standard, and because Bross and Pfaff are teaching the same thing, just using different language which helps the skilled artisan further understand how MIP works in the video coding standard.  Furthermore, the skilled artisan would be led to consulting both the original algorithm proposal (Pfaff) and the incorporation into the standard (Bross) to understand how MIP mode works.  Therefore, the combination is nothing more than a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Bross and Pfaff used in this Office Action unless otherwise noted.
Regarding claim 8, the combination of Bross and Pfaff teaches or suggests the image decoding method of claim 1, wherein the MPM list is generated based on a plurality of MPM candidates (Bross, Section 8.4.2:  explains that neighboring blocks form candidates A and B; Examiner notes popular candidate list sizes are 3 and 6 as evidenced in Bross), wherein the plurality of MPM candidates is determined based on a plurality of neighboring blocks (Bross, Section 8.4.2:  explains that neighboring blocks form candidates A and B), and wherein the MPM list is generated to include a predetermined MPM candidate, based on all prediction modes of the plurality of neighboring blocks being a matrix based prediction mode (Bross, Section 8.4.2:  “If intra_mip_flag[ xNbX ][ yNbX ] is equal to 1, the following applies:”; Examiner notes the preceding conditional statement is checking whether the neighboring blocks have the MIP flag set to true; For the preceding condition, Bross, Section 8.4.2 explains that setting the candMipModeX to -1, which indicates that a default mode shall be selected in a subsequent step, is conditioned on the MIP flag indicating the neighboring block is coded using MIP mode).
Regarding claim 9, the combination of Bross and Pfaff teaches or suggests the image decoding method of claim 8, wherein the predetermined MPM candidate includes at least one of a DC mode or a vertical mode (Bross, Table 8-3:  teaches intra DC mode is mode 1; Bross, Table 8-4:  teaches several MIP modes map to mode 1, i.e. DC mode or mode 50, i.e. vertical mode; see also Bross, pg. 155, Fig. 8-1:  illustrating the intra modes including angular intra modes; see also Bross, pg. 139, line item 8-44:  describing in an otherwise statement (pseudocode) that vertical mode 50 is entered into the candidate mode list under certain conditions).
Regarding claim 10, the combination of Bross and Pfaff teaches or suggests the image decoding method of claim 1, comprising:  determining a luma intra prediction mode for determining an intra prediction mode of a chroma block corresponding to the current block (Bross, 8.4.4:  teaches the first step in determining the chroma intra prediction mode is determining the luma intra prediction mode); and determining the intra prediction mode of the chroma block based on the luma intra prediction mode (Bross, 8.4.4:  teaches determining the chroma intra prediction mode based on the luma intra prediction mode according to Table 8-5 and 8-6), wherein the luma intra prediction mode is determined to be a planar mode, based on the current block being a luma block to which a matrix based intra prediction mode applies (Bross, 8.4.4, e.g. Table 8-5:  illustrates a lumaIntraPredMode of 0, i.e. planar mode, maps to an intra planar mode 0 for IntraPredModeC).
Regarding claim 11, the combination of Bross and Pfaff teaches or suggests the image decoding method of claim 10, wherein the intra prediction mode of the chroma block is determined to be the luma intra prediction mode (Bross, 8.4.4, e.g. Table 8-5:  illustrates a lumaIntraPredMode of X maps to an intra mode X for IntraPredModeC).
Regarding claim 12, the combination of Bross and Pfaff teaches or suggests the image decoding method of claim 11, wherein the luma intra prediction mode is determined based on an intra prediction mode of the current block, based on the current block being a luma block to which a non-matrix based intra prediction applies (Bross, Section 8.4.4:  teaches that for non-MIP “Otherwise, lumaIntraPredMode is set equal to IntraPredModeY[ xCb + cbWidth / 2 ][ yCb + cbHeight / 2 ].”).
Claim 13 lists the same elements as claim 1, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 14 lists the same elements as claim 1, but is drawn to the corresponding encoding method rather than a decoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 15 lists the same elements as claim 1, but is drawn to transmitting a bitstream product produced by the corresponding encoding method, rather than the decoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma (WO 2020/244579) teaches using default MIP mpm candidates when adjacent blocks are unavailable (see ¶¶ 0202–0209).  See also Office Action dated 04/21/2022 in which Ma was used to reject original claims 2, 3, and 5. 
Lee (US 2019/0238841 A1) teaches “When the MPM list includes a number of candidate modes which is smaller than n afterwards, a default mode may be included in the MPM list. For example, the default mode may be a mode having a high occurrence frequency such as horizontal mode, vertical mode, a 45 degrees mode, a 135 degrees mode, etc.” (¶ 0120).
Choi (US 2020/0275107 A1) teaches default modes for the intra MPM list being chosen according to their frequency or probability of use (Choi, ¶ 0248).  See also Office Action dated 04/21/2022 in which Choi was used to reject original claim 4.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Primary Examiner, Art Unit 2481